COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Koontz and Willis
Argued at Salem, Virginia


MARION CORRECTIONAL TREATMENT CENTER

v.          Record No. 1442-94-3                  OPINION BY
                                           JUDGE SAM W. COLEMAN III
GARLAND L. HENDERSON                             JUNE 13, 1995


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            James W. Osborne, Assistant Attorney General
            (James S. Gilmore, III, Attorney General; Gregory
            E. Lucyk, Senior Assistant Attorney General;
            Richard L. Walton, Jr., Senior Assistant Attorney
            General, on briefs), for appellant.
            Darrell A. Poe (Bradford & Poe, P.C., on brief),
            for appellee.



     Marion Correctional Treatment Center appeals an award of

medical benefits by the Workers' Compensation Commission to the

appellee, Garland L. Henderson.    The sole issue on appeal is

whether the evidence was sufficient to support the commission's

finding that appellee's injury "arose out of" his employment.

     Garland Henderson is a correctional officer at the Marion

Correctional Treatment Center.     He testified that on April 23, at

approximately 10:15 p.m. as he was returning to the main

building,
            I'd just got through acknowledging the tower
            officer in tower two, which is to the left of
            the steps, and I started down the steps and I
            was looking at tower one to see if the
            officer there was seeing me coming. And, I
            went to put my right foot down on I think
            it's the third or fourth step, which it's in
            the report but I can't remember which one it
            was. My heel slid off the steps, I had onto
            the rail, and I put all the weight on the
          left knee when I did. I didn't actually
          fall, but when my foot slipped down to the
          next step on the right foot all my weight to
          my left knee and when I went something popped
          in my knee.


     The commission found that, because Henderson's job

responsibilities caused him to watch the tower guards rather than

the steps, how he performed his job provided the "critical link"

between the conditions of the workplace and the injury, and

therefore, Henderson's injury arose out of his employment.        See
County of Chesterfield v. Johnson, 237 Va. 180, 186, 376 S.E.2d
73, 76 (1989).   We affirm that holding.

     An injury, to be compensable under the Workers' Compensation

Act, must "arise out of" and be "in the course of" employment.

Code § 65.2-101.   See Johnson, 237 Va. at 183, 376 S.E.2d at 74.

"Arising out of" refers to the origin or cause of the injury.

Richmond Memorial Hospital v. Crane, 222 Va. 283, 285, 278 S.E.2d
877, 878 (1981).   Whether an accident arises out of employment is

a mixed question of law and fact which is reviewable on appeal.
Mullins v. Westmoreland Coal Co., 10 Va. App. 304, 307, 391
S.E.2d 609, 611 (1990).   An injury arises out of the employment

if there is apparent to the rational mind a causal connection

between the conditions under which the work is required to be

performed and the resulting injury.   United Parcel Service v.

Fetterman, 230 Va. 257, 258, 336 S.E.2d 892, 893 (1985).     An

injury does not arise out of one's employment if it is caused by

"a hazard to which the employee would have been equally exposed


                                -2-
apart from the employment."   Johnson, 237 Va. at 183, 376 S.E.2d

at 75.   However, if an injury "has followed as a natural incident

of the work and has been a result of an exposure occasioned by

the nature of the employment," then the injury "arises out of"

the employment.   Fetterman, 230 Va. at 258, 336 S.E.2d at 893.

     Virginia has adopted an "actual risk" test and has rejected

the "positional risk" test followed by other jurisdictions.       See

Johnson, 237 Va. at 185, 376 S.E.2d at 75-76.     The actual risk

test "'requires only that the employment expose the workman to a

particular danger from which he was injured, notwithstanding the

exposure of the public generally to like risks.'"     Olsten v.

Leftwich, 230 Va. 317, 319, 336 S.E.2d 893, 894 (1985) (quoting

Lucas v. Lucas, 212 Va. 561, 563, 186 S.E.2d 63, 64 (1972)).

     Officer Henderson testified at the evidentiary hearing that

he was "trained to observe" and that his work duties included

"[a]ll security, security and safety of the inmates and the other

employees."   Henderson testified that every time he walked

through the correctional unit, he checked the tower officers "to

make sure they're alert and just wave at them and have them wave

back."   Henderson testified that on the day he slipped, he had

just acknowledged tower two, was descending the stairs, and was

observing tower one when the accident occurred.    Observation of

the guard towers was one of the security functions of his

employment.   The way in which he performed this aspect of his job

increased his risk of falling on this occasion and directly


                                -3-
contributed to cause his fall and injury.     Cf. Fetterman, 230 Va.

at 259, 336 S.E.2d at 893.   He would not have been equally

exposed to the risk apart from his duty to observe the guard

towers and provide security at the facility.      Cf. Bradshaw v.

Aronovitch, 170 Va. 329, 335, 196 S.E. 684, 686 (1938).

Henderson's injury occurred because of the performance of his job

duties in a particular manner.   Therefore, the cause of the

injury was not "unrelated to any hazard common to the workplace."
 Fetterman, 230 Va. at 259, 336 S.E.2d at 893.     Because

Henderson's employment exposed him to a danger that caused his

injury, it arose out of his employment.     Id.   The commission did

not err in its award of medical benefits.

                                                             Affirmed.




                                 -4-